Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 November 2, 2012 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C.20549 Re:Advisors Series Trust (the “Trust”) File Nos.: 333-17391 and 811-07959 Davidson Multi-Cap Equity Fund (S000022607) Davidson Small/Mid Equity Fund (S000030917) Davidson Intermediate Fixed Income Fund (S000030918) Davidson Equity Income Fund (S000030916) Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, the Davidson Multi-Cap Equity Fund, Davidson Small/Mid Equity Fund, Davidson Intermediate Fixed Income Fund and Davidson Equity Income Fund (the “Funds”), hereby certifies that the forms of Prospectuses and Statements of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated October 28, 2012, and filed electronically as Post-Effective Amendment No. 459 to the Trust’s Registration Statement on FormN-1A on October 26, 2012. If you have any questions or require further information, please do not hesitate to contact the undersigned at (414) 765-6609. Sincerely, /s/ Jeanine M. Bajczyk Jeanine M. Bajczyk, Esq. Secretary Advisors Series Trust
